Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129841 Page 1
                                     of 12




                              EXHIBIT 46




                                                                     Exhibit 46
                                                                    Page 1041
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129842 Page 2
                                     of 12



                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 1 of 11




         TAl S. MILDER (CSBN 267070)
         MANISH KUMAR (CSBN 269493)
     2   LESLIE A. WULFF (CSBN 277979)
     3   ANN CHO LUCAS (CSBN 309026)
         RYAN S. STRUVE (DCBN 495406)
     4   J. THOMAS GREENE (CSBN 57159)
         United States Department of Justice
     5   Antitrust Division
     6   450 Golden Gate Avenue
         Box 36046, Room 10-0101
     7   San Francisco, California 94102
         Telephone: (415) 934-5300
     8   Facsimile: (415) 934-5399
     9   Tai.Milder@usdoj.gov

    10   Attorneys for the United States
    11
                                      UNITED STATES DISTRICT COURT
    12
                                     NORTHERN DISTRICT OF CALIFORNIA
    13
    14    UNITED STATES OF AMERICA,                        Case No. 16 CR   S 0\-       e V\G
    15                  Plaintiff,
                                                           PLEA AGREEMENT
    16
                       v.
    17
    18
          WALTER SCOTT CAMERON,
    19                  Defendant.
    20
    21          The United States of America and Walter Scott Cameron ("defendant") hereby enter into
    22   the following Plea Agreement pursuant to Rule ll(c)(1)(B) ofthe Federal Rules of Criminal
    23   Procedure ("Fed. R. Crim. P."):
    24                                     RIGHTS OF DEFENDANT

    25          1.      The defendant understands his rights:

    26                  (a)     to be represented by an attorney;

    27                  (b)     to be charged by Indictment;
                        (c)     to plead not guilty to any criminal charge brought against him;
    28
                        (d)     to have a trial by jury, at which he would be presumed not


         PLEA AGREEMENT                                                  DEF.   IN!Tl~2t

                                                                                                         Exhibit 46
                                                                                                        Page 1042
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129843 Page 3
                                     of 12


                  Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 2 of 11




                 guilty of the charge and the United States would have to prove every essential element of
     2           the charged offense beyond a reasonable doubt for him to be found guilty;
     3                   (e)     to confront and cross-examine witnesses against him and to
     4           subpoena witnesses in his defense at trial;
     5                   (f)     not to be compelled to incriminate himself;
     6                   (g)     to appeal his conviction, if he is found guilty; and
     7                   (h)    to appeal the imposition of sentence against him.
     8                AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
     9           2.      The defendant knowingly and voluntarily waives the rights set out in
    10   subparagraphs 1(b)-(g) above. The defendant also knowingly and voluntarily waives the right to
    11   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an
    12   appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2241 or 2255, that challenges the
    13   sentence imposed by the Court if that sentence is consistent with or below the recommended
    14   sentence in Paragraph 10 of this Plea Agreement, regardless of how the sentence is determined
    15   by the Court. This Agreement does not affect the rights or obligations of the United States as set
    16   forth in 18 U.S.C. § 3742(b ). Nothing in this paragraph, however, will act as a bar to the
    17   defendant perfecting any legal remedies he may otherwise have on appeal or collateral attack
    18   respecting claims of ineffective assistance of counsel or prosecutorial misconduct. The
    19   defendant agrees that there is currently no known evidence of ineffective assistance of counsel or
    20   prosecutorial misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictment
    21   and plead guilty to a one-count Information to be filed in the United States District Court for the
    22   Northern District of California. The Information will charge the defendant with participating in
    23   a conspiracy to suppress and eliminate competition by reaching agreements to fix, raise, and
    24   maintain the prices of packaged seafood sold in the United States from at least 2011 through at
    25   least 2013 in violation ofthe Sherman Antitrust Act, 15 U.S.C. § 1.
    26          3.       The defendant will plead guilty to the criminal charge described in Paragraph 2
    27   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to
    28   the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below. The United



         PLEA AGREEMENT                                2                   DEF.   INITIALS~


                                                                                                                 Exhibit 46
                                                                                                                Page 1043
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129844 Page 4
                                     of 12



                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 3 of 11




         States agrees that at the arraignment, it will stipulate to the release of the defendant on his
     2   personal recognizance, pursuant to 18 U.S.C. § 3142, pending the sentencing hearing in this case.
     3                           FACTUAL BASIS FOR OFFENSE CHARGED
     4          4.       The defendant has fully discussed the facts of this case with defense counsel. The
     5   following facts are true and undisputed:
     6                   (a)    For purposes of this Plea Agreement, the "relevant period" is
     7          that period from at least 2011 through at least 20 13. During the relevant period, the
     8          defendant was the Senior Vice President of Sales of Company A, an unindicted
     9          coconspirator company, an entity organized and existing under the laws of Delaware and
    10          with its principal place of business in San Diego, California. During the relevant period,
    II          Company A was a producer of packaged seafood and was engaged in the sale of
    12          packaged seafood in the United States. Packaged seafood includes shelf-stable tuna fish.
    13          During the relevant period, Company A's sales of packaged seafood affecting U.S.
    14          customers totaled at least $300 million.
    15                   (b)    During the relevant period, the defendant participated in a
    16          conspiracy with other persons and entities engaged in the manufacture and
    17          sale of packaged seafood, the primary purpose of which was to fix, raise, and maintain
    18          the prices of packaged seafood sold in the United States. In furtherance of the
    19          conspiracy, the defendant engaged in conversations and discussions and attended
    20          meetings with representatives of other major packaged-seafood-producing firms. During
    21          these conversations, discussions, and meetings, agreements and mutual understandings
    22          were reached to fix, raise, and maintain the prices of packaged seafood sold in the United
    23         States.
    24                   (c)   During the relevant period, packaged seafood sold by one or more of the
    25         conspirator firms, and equipment and supplies necessary to the production and
    26         distribution of packaged seafood, as well as payments for packaged seafood, traveled in
    27          interstate commerce. The business activities of Company A and coconspirators in
    28          connection with the production and sale of packaged seafood that were the subject of this



         PLEA AGREEMENT                               3                    DEF.   INITIAL~

                                                                                                               Exhibit 46
                                                                                                              Page 1044
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129845 Page 5
                                     of 12


                    Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 4 of 11




                   conspiracy were within the flow of, and substantially affected, interstate trade and
     2             commerce.
     3                    (d)     Acts in furtherance of this conspiracy were carried out within
     4             the Northern District of California. Packaged seafood that was the subject of this
     5             conspiracy was sold by one or more of the conspirators to customers in this District.

     6                                    ELEMENTS OF THE OFFENSE
     7             5.     The elements of the charged offense are that:

     8                    (a)     the conspiracy described in the Information existed at or about the time

     9             alleged;

    10                    (b)     the defendant knowingly became a member ofthe conspiracy; and

    11                    (c)     the conspiracy described in the Information either substantially affected
    12             interstate commerce in goods or services or occurred within the flow of interstate
    13             commerce in goods and services.

    14                                  POSSIBLE MAXIMUM SENTENCE

    15             6.    The defendant understands that the statutory maximum penalty which may be

    16   imposed against him upon conviction for a violation of Section One ofthe Sherman Antitrust

    17   Act is:
    18                    (a)     a term of imprisonment for ten (10) years (15 U.S.C. § 1);

    19                    (b)     a fine in an amount equal to the greatest of ( 1) $1 mill ion, (2) twice the

    20             gross pecuniary gain the conspirators derived from the crime, or (3) twice the gross

    21             pecuniary Joss caused to the victims of the crime by the conspirators (15 U.S.C. § 1; 18

    22             U.S.C. § 3571(b) and (d)); and

    23                    (c)     a term of supervised release of three (3) years following any term of

    24             imprisonment. If the defendant violates any condition of supervised release, the

    25             defendant could be required to serve up to two (2) years in prison (18 U.S.C. §

    26             3559(a)(3); 18 U.S.C. § 3583(b)(2) and (e)(3); and United States Sentencing Guidelines

    27             ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines") §5D 1.2(a)(2)).

    28   \\



         PLEA AGREEMENT                                  4                   DEF.   INITIALS~



                                                                                                                  Exhibit 46
                                                                                                                 Page 1045
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129846 Page 6
                                     of 12



                     Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 5 of 11




                 7.      In addition, the defendant understands that:
     2                   (a)     pursuant to U.S.S.G. §5El.l or 18 U.S.C. § 3663(a)(3) or 3583(d), the
     3           Court may order him to pay restitution to the victims of the offense; and
     4                   (b)    pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is required to order the
     5            defendant to pay a $100.00 special assessment upon conviction for the charged crime.
     6                                    SENTENCING GUIDELINES
     7          8.       The defendant understands that the Sentencing Guidelines are advisory, not
     8   mandatory, but that the Court must consider, in determining and imposing sentence, the
     9   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater
    I0   punishment than the Manual in effect on the last date that the offense of conviction was
    II   committed, in which case the Court must consider the Guidelines Manual in effect on the last
    12   date that the offense of conviction was committed. The parties agree there is no ex post facto
    13   issue under the November l, 2015 Guidelines Manual. The Court must also consider the other
    14   factors set forth in 18 U.S.C. § 3553(a) in determining and imposing sentence. The defendant
    15   understands that the Guidelines determinations will be made by the Court by a preponderance of
    16   the evidence standard. The defendant understands that although the Court is not ultimately
    17   bound to impose a sentence within the applicable Guidelines range, its sentence must be
    18   reasonable based upon consideration of all relevant sentencing factors set forth in 18 U.S.C. §
    19   3553(a). Pursuant to U.S.S.G. § IB 1.8, the United States agrees that self-incriminating
    20   information that the defendant provides to the United States pursuant to this Plea Agreement will
    2I   not be used to increase the volume of affected commerce attributable to the defendant or in
    22   determining the defendant's applicable Guidelines range, except to the extent provided in
    23   U.S.S.G. §IB1.8(b).
    24                                   SENTENCING AGREEMENT
    25          9.       Following the application ofU.S.S.G. §1Bl.8, the United States and the
    26   defendant agree that the following Sentencing Guidelines calculation is correct based on a total
    27   amount of volume of commerce attributable to the defendant of over $300 million:
    28   \\



         PLEA AGREEMENT                               5                  DEF.   INITIALS~



                                                                                                              Exhibit 46
                                                                                                             Page 1046
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129847 Page 7
                                     of 12


                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 6 of 11




                        a.      Base Offense Level, U.S.S.G. §2Rl.l(a):                             12
     2                  b.      Volume of Commerce over $300 million, U.S.S.G.
     3                          §2R 1.1(b)(2)(E):                                                + 10
     4                  c.      Acceptance ofResponsibility, U.S.S.G. §3El.l(b):                   -3
     5                  d.      Offense Level Total:                                                19

     6                  e.      Fine: one to five percent of the volume of
     7                          commerce, but not less than $20,000, U.S.S.G.
     8                          §2Rl.l(c)(1) (15 U.S.C. § 1 statutory maximum):            $1,000,000

     9          10.     Pursuant to Fed. R. Crim. P. 11(c)(1)(B) and subject to the full, truthful, and
    10   continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the
    11   United States agrees that it will recommend, as the appropriate disposition ofthis case, that the
    12   Court impose a period of imprisonment that falls within the Guidelines offense level 12. The
    13   defendant is free to recommend any sentence, but only based on 18 U.S.C. § 3553(a). The
    14   parties jointly recommend that the defendant be ordered to pay to the United States a criminal
    15   fine of$25,000 payable in full before the fifteenth (15th) day after the date of judgment and no
    16   order of restitution. The parties agree that there exists no aggravating or mitigating circumstance
    17   of a kind, or to a degree, not adequately taken into consideration by the U.S. Sentencing
    18   Commission in formulating the Sentencing Guidelines justifying a departure pursuant to
    19   U.S.S.G. §5K2.0. The parties agree not to seek any Guidelines adjustment or departure for any
    20   reason that is not set forth in this Plea Agreement.
    21                  (a)     The defendant understands that the Court will order him to pay
    22          a $100 special assessment pursuant to 18 U.S.C. § 3013(a)(2)(A) in addition to any fine
    23          imposed.
    24                  (b)     In light of the availability of civil causes of action, which potentially
    25          provide for a recovery of a multiple of actual damages, the recommended sentence does
    26          not include a restitution order for the offense charged in the Information.
    27          11.     The United States and the defendant agree that the applicable Guidelines fine and
    28   offense level set forth in Paragraph 9 exceed the fine and offense level contained in the



         PLEA AGREEMENT                                6                   DEF.   INITIAL~



                                                                                                                Exhibit 46
                                                                                                               Page 1047
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129848 Page 8
                                     of 12


                  Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 7 of 11




          recommended sentence set out in Paragraph I 0 above. Subject to the full, truthful, and
     2    continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, and
     3    prior to sentencing in this case, the United States agrees that it will make a motion, pursuant to
     4    U.S.S.G. §5KI.J, for a downward departure from the Guidelines offense level set forth in
     5    Paragraph 9 and will request that the Court impose the fine and offense level contained in the
     6    recommended sentence set out in Paragraph 10 ofthis Plea Agreement because ofthe
     7    defendant's substantial assistance in the government's investigation and prosecutions of
     8    violations of federal criminal law in the packaged-seafood industry.
     9           12.     Subject to the full, truthful, and continuing cooperation of the defendant, as
    10   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United
    11   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the
    12   defendant's cooperation and his commitment to prospective cooperation with the United States'
    13   investigation and prosecutions, all material facts relating to the defendant's involvement in the
    14   charged offense, and all other relevant conduct. To enable the Court to have the benefit of all
    15   relevant sentencing information, the United States may request, and the defendant will not

    16   oppose, that sentencing be postponed until his cooperation is complete.
    17           13.    The United States and the defendant understand that the Court retains complete
    18   discretion to accept or reject the recommended sentence provided for in Paragraph I 0 of this Pie
    19   Agreement. The defendant understands that, as provided in Fed. R. Crim. P. ll(c)(3)(B), ifthe
    20   Court does not impose the recommended sentence contained in this Agreement, he nevertheless
    21   has no right to withdraw his plea of guilty.
    22                                  DEFENDANT'S COOPERATION
    23          14.     The defendant will cooperate fully and truthfully with the United
    24   States in the prosecution of this case, the current federal investigation of violations of federal
    25   antitrust and related criminal laws involving the production or sale of packaged seafood in the
    26   United States, any federal investigation resulting therefrom, and any litigation or other
    27   proceedings arising or resulting from any such investigation to which the United States is a party
    28   (collectively "Federal Proceeding"). Federal Proceeding includes, but is not limited to, an



         PLEA AGREEMENT                                 7                  DEF.   INITIA~


                                                                                                                Exhibit 46
                                                                                                               Page 1048
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129849 Page 9
                                     of 12


                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 8 of 11




         investigation, prosecution, litigation, or other proceeding regarding obstruction of, the making of
     2   a false statement or declaration in, the commission of perjury or subornation of perjury in, the
     3   commission of contempt in, or conspiracy to commit such offenses in, a Federal Proceeding.
     4   The full, truthful, and continuing cooperation of the defendant will include, but not be limited to:
     5                  (a)     producing all documents, including claimed personal documents, and
     6          other materials, wherever located, not protected under the attorney-client privilege or the
     7          work-product doctrine, in the possession, custody, or control of the defendant, that are
     8          requested by attorneys and agents of the United States in connection with any Federal
     9          Proceeding;
    10                  (b) ·   making himself available for interviews, not at the expense ofthe United
    11          States, upon the request of attorneys and agents of the United States in connection with
    12          any Federal Proceeding;
    13                  (c)     responding fully and truthfully to all inquiries of the United
    14          States in connection with any Federal Proceeding, without falsely implicating any person
    15          or intentionally withholding any information, subject to the penalties of making a false
    16          statement or declaration (18 U.S.C. §§ lOOI, 1623), obstruction of justice (18 U.S.C. §
    17           I 503, et seq.), or conspiracy to commit such offenses;
    18                  (d)     otherwise voluntarily providing the United States with any
    I9          material or information not requested in (a)- (c) of this paragraph and not protected
    20          under the attorney-client privilege or work-product doctrine that he may have that is
    21          related to any Federal Proceeding; and
    22                  (e)     when called upon to do so by the United States in connection

    23          with any Federal Proceeding, testifYing in grand jury, trial, and other

    24          judicial proceedings fully, truthfully, and under oath, subject to the penalties of perjury

    25          (I 8 U.S.C. § 1621 ), making a false statement or declaration in grand jury or court
    26          proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 40I-402), and obstruction of
    27          justice (18 U.S.C. § 1503, et seq.).
    28   \\



         PLEA AGREEMENT                                8                   DEF. INITIAL&_




                                                                                                                 Exhibit 46
                                                                                                                Page 1049
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129850 Page 10
                                     of 12



                   Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 9 of 11




                                          GOVERNMENT'S AGREEMENT
      2           15.     Subject to the full, truthful, and continuing cooperation of the
      3   defendant, as defined in Paragraph 14 ofthis Plea Agreement, and upon the Court's acceptance
      4   of the guilty plea called for by this Plea Agreement and the imposition of the recommended
      5   sentence, the United States agrees that it will not bring further criminal charges against the
      6   defendant for any act or offense committed before the date of signature of this Plea Agreement
      7   that was undertaken in furtherance of an attempted or completed antitrust conspiracy involving
      8   the production or sale of packaged seafood in the United States ("Relevant Offense"). The
      9   nonprosecution terms of this paragraph do not apply to (a) any acts of perjury or subornation of

     I0   perjury ( 18 U.S.C. §§ 1621-22), making a false statement or declaration (18 U .S.C. §§ 100 I,
     11   1623), obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or
     12   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation ofthe federal
     13   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.

     14                                 REPRESENTATION BY COUNSEL
     15           16.     The defendant has reviewed all legal and factual aspects of this case
     16   with his attorney and is fully satisfied with his attorney's legal representation. The defendant has
     17   thoroughly reviewed this Plea Agreement with his attorney and has received satisfactory
     18   explanations from his attorney concerning each paragraph ofthis Plea Agreement and
     19   alternatives available to the defendant other than entering into this Plea Agreement. After
    20    conferring with his attorney and considering all available alternatives, the defendant has made a
    21    knowing and voluntary decision to enter into this Plea Agreement.
    22                                           VOLUNTARY PLEA
    23            17.    The defendant's decision to enter into this Plea Agreement and
    24    to tender a plea of guilty is freely and voluntarily made and is not the result of force, threats,
    25    assurances, promises, or representations other than the representations contained in this Plea
    26    Agreement. The United States has made no promises or representations to the defendant as to
    27    whether the Court will accept or reject the recommendations contained within this Plea
    28    Agreement.



          PLEA AGREEMENT                                 9                   DEF.   INITIAL~

                                                                                                                  Exhibit 46
                                                                                                                 Page 1050
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129851 Page 11
                                     of 12



                   Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 10 of 11




                                       VIOLATION OF PLEA AGREEMENT
      2           18.     The defendant agrees that, should the United States detennine in good
      3    faith, during the period that any Federal Proceeding is pending, that the defendant has failed to
      4    provide full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea
      5    Agreement, or has otherwise violated any provision of this Plea Agreement, the United States
      6    will notifY counsel for the defendant in writing by personal or overnight delivery, email, or .
      7   facsimile transmission and may also notifY counsel by telephone of its intention to void any of its
      8   obligations under this Plea Agreement (except its obligations under this paragraph), and the
      9   defendant will be subject to prosecution for any federal crime of which the United States has
     10   knowledge including, but not limited to, the substantive offenses relating to the investigation
     11   resulting in this Plea Agreement. The defendant may seek Court review of any detennination
     12   made by the United States under this paragraph to void any of its obligations under this Plea
     13   Agreement. The defendant agrees that, in the event that the United States is released from its
     14   obligations under this Plea Agreement and brings criminal charges against the defendant for any
     15   Relevant Offense, the statute of limitations period for such offense will be tolled for the period
     16   between the date of signature of this Plea Agreement and six (6) months after the date the United
     17   States gave notice of its intent to void its obligations under this Plea Agreement.
     18           19.    The defendant understands and agrees that in any further prosecution
     19   of him resulting from the release of the United States from its obligations under this Plea
    20    Agreement because of the defendant's violation of this Plea Agreement, any documents,
    21    statements, infonnation, testimony, or evidence provided by him, including the stipulated factual
    22    basis in Paragraph 4 of this Agreement, to attorneys or agents of the United States, federal grand
    23    juries, or courts, and any leads derived therefrom, may be used against him. In addition, the
    24    defendant unconditionally waives his right to challenge the use of such evidence in any such
    25    further prosecution, notwithstanding the protections of Fed. R. Evid. 410.
    26    \\
    27    \\
    28    \\



          PLEA AGREEMENT                               10                  DEF.   INITIALS~


                                                                                                                 Exhibit 46
                                                                                                                Page 1051
Case 3:15-md-02670-JLS-MDD Document 1973-48 Filed 09/19/19 PageID.129852 Page 12
                                     of 12



                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 11 of 11




                                           ENTIRETY OF AGREEMENT
      2          20.       This Plea Agreement constitutes the entire agreement between the United States
      3   and the defendant concerning the disposition of the criminal charge in this case. This Plea
      4   Agreement cannot be modified except in writing, signed by the United States and the defendant.
      5          21.       The undersigned attorneys for the United States have been authorized
      6   by the Attorney General ofthe United States to enter this Plea Agreement on behalfofthe
      7   United States.
      8          22.       A facsimile or PDF signature will be deemed an original signature for the purpose
      9   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of
     10   executing this Plea Agreement.
     11
     12
     13   DATED:       UoQ;             ~ r~            Respectfully submitted,

     14
     15
          BYdbQCldJ-~
                Walter Scott Cameron
                                                        BY:
                                                               Tai S. Milder
     16         Defendant                                      Manish Kumar
                                                               Leslie A. Wulff
     17                                                        Ann Cho Lucas
                                                               Ryan S. Struve
     18                                                        J. Thomas Greene
     19                                                        Trial Attorneys
                                                               U.S. Department of Justice
    20                                                         Antitrust Division
          BY:
    21
                Tl} mas R. Calcagni
    22          Calcagni & Kanefsky LLP
                Counsel for W. Scott Cameron
    23
    24
    25
          BY:   ffi L D_.e
                Walter R. Krzastek
                McElroy, Deutsch, Mulvaney & Carpenter, LLP
    26          Counsel for W. Scott Cameron
     27
     28



          PLEA AGREEMENT                               1I                 DEF.    INITIAL~


                                                                                                                Exhibit 46
                                                                                                               Page 1052
